      Case 1:19-cv-01753-JPW-JFS Document 76-2 Filed 09/29/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF PENNSYLVANIA
 ASSOCIATES IN MEDICAL
 TOXICOLOGY, PC, et al.,

                 Plaintiffs,

 v.                                             Case No: 1:19-cv-01753-YK

 EMOGENE RENEA SNYDER, et al.,

                Defendants.

                                   [PROPOSED] ORDER

       AND NOW, on this __________ day of ________________, 2020, following

consideration of Plaintiffs’ Philip W. Moore, DO, and Associates in Medical Toxicology, PC’s

Motion for Leave to Serve Subpoenas, IT IS ORDERED THAT the Motion is GRANTED.




                                                  ____________________________
                                                  JENNIFER P. WILSON
                                                  United States District Court Judge
                                                  Middle District of Pennsylvania
